Broyles, C. J.
1. Where a case has been tried by a jury and a verdict rendered therein, and the losing party fails to make a motion for a new trial, but brings the case to this court by a direct bill of exceptions in which the sole assignment of error is: “to which ruling and judgment of the court [directing a verdict in favor of the plaintiff for the amount sued for] the defendant then and there excepted, now excepts, and assigns the same as error upon the ground that same was contrary to law, *49contrary to the evidence, and without evidence to support it,” there is no question presented which can be considered by this court. Beall v. Mineral Co., 167 Ga. 667 (2) (146 S. E. 473); Sheftall v. Johnson, 171 Ga. 890 (2) (157 S. E. 94).
Decided November 17, 1932.
J. T. Sislc, for plaintiff in error.
Linton G. Lanier, Quincey & Quincey, contra.
2. "Since there is a difference of opinion among the members of this court on the question of whether the proper practice would be to affirm the judgment or to dismiss the writ of error, and since there is no motion to dismiss, the court, in the particular instance, will affirm the judgment. The result to the parties is the same.” Mobley v. Ellis, 37 Ga. App. 683 (4) (141 S. E. 321), and cit.

Judgment affirmed.


Hooper, J., concurs. MacIntyre, J., not presiding.